Opinion issued July 23, 2013




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00445-CV
                             ———————————
                      IN RE CYNTHIA FORMER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Cynthia Former, filed a petition for writ of mandamus, seeking

relief from the trial court’s order disqualifying her attorney, Sam K. Mukerji, from

representing her in the underlying case. 1

      We deny the petition for writ of mandamus. We further order that the stay

entered by this Court on May 30, 2013 be lifted.
1
      The underlying case is Houston Durga Bari Society v. Cynthia Former, cause
      number 2013-14667, pending in the 151st District Court of Harris County, Texas,
      the Hon. Michael Engelhart presiding.
                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         2